Title: Robert Anderson to Thomas Jefferson, 22 May 1819
From: Anderson, Robert
To: Jefferson, Thomas


          
            
              sir;
              Williamsburg 22d May 1819.
            
            Among the papers of my deceased friend Mary Stith, who departed this life on the 21 January 1816, and who appointed me her sole Executor, I found a letter from you to her, bearing date 7th March 1811, in which mention is made of some lands in albermarle County in which her father, yours, and others were, and are interested. For the benefit of Miss Stith’s residuary legatee, may I beg the favour of you to advise me what steps, if any, have been taken with respect to the lands spoken of? My testatrix, who survived her brother and sisters, all of whom I understand died without issue, was, I suppose, solely entitled to the interests which her father held in the property.
            
              I am, very respectfully, sir,
               Yr Obt Servt
              Ro: Anderson
            
          
          
            (Address to Robert Anderson)
          
        